          Case 3:20-cv-05671-JD Document 80 Filed 10/29/20 Page 1 of 3




 1   Elizabeth T. Castillo (#280502)
     ecastillo@cpmlegal.com
2    Mark C. Molumphy (#168009)
3    mmolumphy@cpmlegal.com
     Tamarah P. Prevost (#313422)
4    tprevost@cpmlegal.com
     Noorjahan Rahman (#330572)
5    nrahman@cpmlegal.com
6    COTCHETT, PITRE & McCARTHY, LLP
     San Francisco Airport Office Center
7    840 Malcolm Road, Suite 200
     Burlingame, CA 94010
8    Telephone: (650) 697-6000
9    Facsimile: (650) 697-0577

10   Attorneys for Plaintiff Brian McNamara
     in McNamara. v. Google LLC et al.,
11   No. 3:20-cv-07361-JCS
12
                         UNITED STATES DISTRICT COURT
13
                       NORTHERN DISTRICT OF CALIFORNIA
14

15                                SAN JOSE DIVISION

16
        EPIC GAMES.,                          Case No. 3:20-cv-05671-JD
17

18                        Plaintiff,          PLAINTIFF BRIAN
                                              McNAMARA’S NOTICE OF
19            v.                              FILING AND REQUEST FOR
                                              STATUS CONFERENCE
20      GOOGLE LLC; GOOGLE
21      IRELAND LIMITED; GOOGLE
        COMMERCE LIMITED;
22      GOOGLE ASIA PACIFIC PTE.
        LIMITED; and GOOGLE
23      PAYMENT CORP.,
24
                          Defendants.
25

26

27
       PLAINTIFF BRIAN MCNAMARA’S NOTICE OF FILING AND REQUEST
28                      FOR STATUS CONFERENCE
           Case 3:20-cv-05671-JD Document 80 Filed 10/29/20 Page 2 of 3




 1         Due to recent developments in related actions before this Court, Plaintiff Brian
2    McNamara files this Notice to advise this Court of the pendency of his related action,
3    McNamara. v. Google LLC et al., No. 3:20-cv-07361-JCS, filed on October 20, 2020
4    (“McNamara”), and to request that the Court set a status conference within 30 days
5    so that all parties and their counsel have the opportunity to appear to address relevant
6    issues.
7          Plaintiff McNamara recently filed an administrative motion to have his case be
8    deemed related to Epic Games, Inc. v. Google LLC et al., No. 3:20-cv-05671-JD (“Epic”),
9    the lowest-numbered, related case. However, that motion has not yet been granted,
10   and in the meantime, plaintiffs in related “Consumer” cases have filed (1) a
11   consolidated complaint and (2) a motion for lead counsel. Since Plaintiff McNamara
12   also intends to seek a leadership position, and understands that other related cases
13   have also been filed in this district but not yet assigned to this Court, he respectfully
14   requests the Court to set a status conference allowing plaintiffs in all related actions
15   to appear and participate and, to set a uniform schedule to consider any leadership
16   motion at the same time.
17   Dated: October 29, 2020
18                                              Respectfully Submitted,
19                                              COTCHETT, PITRE & McCARTHY LLP
20                                              /s/ Elizabeth T. Castillo
                                                 Elizabeth T. Castillo
21
                                                 San Francisco Airport Office Center
22                                               840 Malcolm Road, Suite 200
                                                 Burlingame, CA 94010
23                                               Telephone: (650) 697-6000
                                                 Facsimile: (650) 697-0577
24

25                                              Attorneys for Plaintiff Brian McNamara
                                                in McNamara. v. Google LLC et al.,
26                                              No. 3:20-cv-07361-JCS
27

28    PLAINTIFF BRIAN MCNAMARA’S NOTICE OF FILING AND REQUEST                              1
                       FOR STATUS CONFERENCE
           Case 3:20-cv-05671-JD Document 80 Filed 10/29/20 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
2          I hereby certify that on October 29, 2020, I caused to be filed electronically a
3    true and accurate copy of this Administrative Motion to Consider Whether Cases
4    Should be Related Pursuant to Civil L.R. 3-12 with the Clerk of the Court using the
5    CM/ECF system maintained by the United States District Court for the Northern
6    District of California, which will send notification of such filing to the email
7    addresses denoted on the Court’s Electronic Mail Notice List.
8          I further certify that I caused to be electronically filed the foregoing document
9    to the parties listed in the related case McNamara v. Google LLC, No. 3:20-cv-07361-
10   JCS, which will send notification of such filing to the email addresses denoted on the
11   Court’s Electronic Mail Notice List.
12         I certify under penalty of perjury under the laws of the United States of
13   America that the foregoing is true and correct.
14

15                                                 /s/ Elizabeth Castillo
                                                   Elizabeth Castillo
16

17

18
19

20

21

22

23

24

25

26

27

28    PLAINTIFF BRIAN MCNAMARA’S NOTICE OF FILING AND REQUEST                                 2
                       FOR STATUS CONFERENCE
